Name: 91/567/EEC: Commission Decision of 29 October 1991 on a concerted measure for the implementation of a socio- economic pilot scheme in the fisheries and aquaculture sector in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  fisheries
 Date Published: 1991-11-08

 Avis juridique important|31991D056791/567/EEC: Commission Decision of 29 October 1991 on a concerted measure for the implementation of a socio- economic pilot scheme in the fisheries and aquaculture sector in Greece (Only the Greek text is authentic) Official Journal L 307 , 08/11/1991 P. 0041COMMISSION DECISION of 29 October 1991 on a concerted measure for the implementation of a socio-economic pilot scheme in the fisheries and aquaculture sector in Greece (Only the Greek text is authentic) (91/567/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 32 (1) thereof, Whereas there is considerable imbalance between the Community fishing fleet capacity and the available resources; Whereas it is an objective of the common fisheries policy to combat that imbalance; whereas new initiatives are needed to ensure the success of the policy; Whereas in adopting on 20 December 1990 Regulation (EEC) No 3944/90 (2), amending Regulation (EEC) No 4028/86, the Council stressed in particular that no structural policy measure in the fisheries sector could be successful if, concomitantly, attention was not given to its socio-economic consequences, particularly as regards employment and the development of regions heavily dependent on fishing; Whereas it is necessary to identify the areas socially and economically dependent on fishing and related activities which are likely to be the most seriously affected by the common fisheries policy, and to define for those areas appropriate socio-economic flanking measures in order to improve the economic and social cohesion of the Community; Whereas the Commission at present has no information enabling it to define precisely the nature and scope of such measures; whereas the implementation of a small-scale pilot scheme to deal with a representative case of socio-economic problems of Community importance would yield general information and guidance for the planning and implementation of the socio-economic measures envisaged; Whereas such a scheme can constitute a concerted measure within the meaning of the third indent of Article 32 (1) of Regulation (EEC) No 4028/86; whereas Community assistance should therefore be provided; Whereas by analogy with Article 26 (5) of Regulation (EEC) No 4028/86 as amended by Article 1 point 25 of Regulation (EEC) No 3944/90 the assistance should be fixed at 50 % of the expenditure taken into consideration, hereafter referred to as 'eligible expenditure'; whereas on the basis of information provided by the Greek authorities the maximum amount of assistance should be ECU 50 000; Whereas the general conditions for the implementation of the concerted measure and the conditions for the grant of Community financial assistance must be laid down; Whereas this Decision is in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. A concerted measure for the implementation of a pilot scheme in Greece, hereafter referred to as 'concerted measure', is hereby set up. The details are given in Annex I. 2. The Commission shall provide financial assistance for the implementation of the concerted measure. The assistance shall consist of a capital grant equivalent to 50 % of the eligible expenditure but not exceeding ECU 50 000, paid in accordance with the conditions in Annex II. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 29 October 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 380, 31. 12. 1990, p. 1. ANNEX I CONCERTED MEASURE FOR THE IMPLEMENTATION OF A PILOT SCHEME IN GREECE I. General objective Implementation of a small-scale pilot scheme to deal with a representative case of socio-economic problems of Community importance, in order to derive general information and guidance for the planning and implementation at Community level of suitable socio-economic measures to accompany the common fisheries policy. II. Area concerned Alykes-Kitrous, Methoni, Makryialos, Agathoupoli (nomÃ ³s de PiÃ ©rie, Kentriki Makedonia). III. Responsible Body NomÃ ³s de Pierie, Fishery office. IV. Timetable The concerted measure is scheduled to run from the beginning of November 1991 to the end of April 1992. V. Operations envisaged The concerted measure involves the creation of alternative employment and accompanying social measures (occupational training, early retirement, etc.). The responsible body must: - assess, in the light of local conditions, the number of potential end beneficiaries and possible conversion measures, such as occupational training, early retirement and grants for the creation of alternative employment, - draw up a provisional budget within the limits specified in the Commission Decision, - commit the financial contribution originating from the Member State (local, regional, national or other sources), - draw up an indicative allocation of the overall budget between the various conversion measures, - take receipt of the Community assistance and distribute capital grants to fishermen obliged to leave their jobs, - submit reports to the Commission on the management of the assistance and the results achieved. VI. Financial estimate Total estimated cost: ECU 100 000 Community assistance: ECU 50 000 (50 % of total) National contribution: ECU 50 000 (50 % of total) ANNEX II CONDITIONS GOVERNING THE GRANT OF FINANCIAL ASSISTANCE 1. The financial assistance referred to in Article 1, hereafter referred to as 'assistance', is intended for operations as listed in Annex I, hereafter referred to as 'operations'. 2. Eligible expenditure includes all the expenditure, excluding recoverable charges, which is necessary for the satisfactory execution of the operations. It does not include the fees or expenses of personnel employed by the responsible body. 3. The national authorities must guarantee the coverage of expenditure not eligible for assistance. 4. The assistance will be granted only if the operations are completed within the timetable specified in Annex I. 5. The beneficiary of the assistance is the responsible body, which must distribute individual grants to the natural persons concerned by the conversion measures. 6. An advance of ECU 20 000 will be paid to the beneficiary as soon as this Decision is adopted. The balance will be paid as one sum on completion of all the operations and on presentation and verification of a detailed statement of expenditure. 7. The body responsible for the concerted measure must ensure that the necessary supporting evidence (files, vouchers, etc.) is held at the Commission's disposal. Documents concerning the progress of operations will be sent to the Commission at its request. 8. Any advertising in respect of the operations must refer clearly to the assistance received from the Community. 9. If these conditions are not respected, the Commission may decide to suspend, reduce or cancel the assistance, and require reimbursement of the sums paid. Such a decision may not be taken until the beneficiary has been given notice to submit its comments within a time limit laid down by the Commission.